UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                          Case No. 1:21-cv-4292
TIM LAMAN,
                        Plaintiff,        COPYRIGHT INFRINGEMENT

- against -

HEARST COMMUNICATIONS, INC.,
and DOES 1 through 10 inclusive,
                        Defendants.


       Plaintiff Tim Laman (“Plaintiff”), brings this Complaint against HEARST

COMMUNICATIONS, INC. (“Hearst”), and DOES 1 through 10, inclusive, and

alleges as follows:

                          JURISDICTION AND VENUE

       1.     This is a civil action seeking damages and injunctive relief for

copyright infringement under the Copyright Act of the United States, 17 U.S.C. §

101 et seq.

       2.     This Court has subject matter jurisdiction over Plaintiff’s claims for

copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).

       3.     This court has personal jurisdiction over Defendants because

Defendant’s acts of infringement complained of herein occurred in the state of

New York, Defendant’s acts of infringement were directed towards the state of




                                          1
New York, Defendant caused injury to Plaintiff within the state of New York, and

Defendant has a physical presence in the state of New York.

      4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)-(d)

and/or § 1400(a) in that this is the judicial district in which a substantial part of the

acts and omissions giving rise to the claims occurred and/or Defendant is a

corporate defendant whose contacts with this district are sufficient to subject it the

personal jurisdiction of this Court.

                                       PARTIES

      5.     Plaintiff is a field biologist, wildlife photojournalist, and filmmaker.

      6.     Defendant Hearst Communications, Inc. (“Hearst”) is a Delaware

corporation with a registered address in New York (at 300 West 57th Street, New

York, NY 10019) as well as a registered agent for service of process in New York

(CT Corporation System, 28 Liberty St., New York, NY 10005).

      7.     Plaintiff is unaware of the true names and capacities of the Defendants

sued herein as DOES 1 through 10, inclusive, and for that reason, sues such

Defendants under such fictitious names. Plaintiff is informed and believes and on

that basis alleges that such fictitiously named Defendants are responsible in some

manner for the occurrences herein alleged, and that Plaintiff’s damages as herein

alleged were proximately caused by the conduct of said Defendants. Plaintiff will

seek to amend the complaint when the names and capacities of such fictitiously



                                           2
named Defendants are ascertained. As alleged herein, “Defendant” shall mean all

named Defendants and all fictitiously named Defendants.

                        FACTUAL ALLEGATIONS

      8.    Plaintiff is a highly successful photographer specializing in editorial

and commercial wildlife photography and filmography.

      9.    Since getting his Ph.D. from Harvard for pioneering research in

Borneo’s rainforest canopy, Plaintiff’s cameras have been his tools for telling the

stories of rare and endangered wildlife, and revealing some of earth’s wildest

places.

      10.   Plaintiff has photographed on all seven continents, and regularly

travels to some of the most remote corners of the earth to explore and document

poorly known species.

      11.   Working in extreme environments from the rainforest canopy in

Borneo to the coral reefs of Papua, and from mountain peaks in New Guinea to the

seas of Antarctica, Plaintiff spends many months a year on expeditions to study

and photograph the biodiversity of earth’s richest realms. He is most known for

his long-term work on birds-of-paradise and orangutans.

      12.   Plaintiff has published 23 feature stories in National Geographic

magazine, as well as worked on films for National Geographic Channel, BBC, and

Netflix. His filming credits include the BBC’s “Planet Earth II” and “Seven



                                        3
Worlds – One Planet”, as well as Netflix’ “Our Planet – Jungles” which was

nominated for an Emmy for Best Cinematography in 2019.

      13.    Plaintiff’s work has garnered numerous awards, including the overall

prize Wildlife Photographer of the Year in 2016, twenty other winning images in

that competition over the years, a 1st place Nature Story from World Press Photo,

and the North American Nature Photography Association’s “Nature Photographer

of the Year.”

      14.    Plaintiff is a fellow of the Explorer’s Club and of the International

League of Conservation Photographers, and is an Associate of the Ornithology

Department at Harvard’s Museum of Comparative Zoology, as well as the co-

founder of the Birds-of-Paradise Project at the Cornell Lab of Ornithology.

      15.    Plaintiff is the sole author and exclusive rights holder to two unique

and copyrighted photographs:       one photograph of a frog (hereinafter “Frog

Photograph”) and another photograph of a Tapanuli orangutan (hereinafter

“Orangutan Photograph”)(collectively, the “Photographs”).

      16.    Attached hereto as Exhibit A are true and correct copies of the two

copyrighted Photographs that are the subject of this action.

      17.    Plaintiff has registered both Photographs with the United States

Copyright Office. The Frog Photograph is registered under Registration Number




                                         4
VA 2-028-396. The Orangutan Photograph is registered under Registration

Number VAu 1-270-202.

      18.   On its website on the World Wide Web, Hearst has described itself as

“a leading global, diversified media, information, and services company with more

than 360 businesses”.

      19.   Hearst’s major interests include ownership in cable television

networks such as A&E, HISTORY, Lifetime and ESPN; global financial services

leader Fitch Group; Hearst Health, a group of medical information and services

businesses; transportation assets including CAMP Systems International, a major

provider of software-as-a-service solutions for managing maintenance of jets and

helicopters; 33 television stations such as WCVB-TV in Boston and KCRA-TV in

Sacramento, California, which reach a combined 19% of U.S. viewers; newspapers

such as the Houston Chronicle, San Francisco Chronicle and Times Union; nearly

250 magazine editions around the world, including Cosmopolitan, ELLE, Men's

Health and Car and Driver, and digital services businesses such as iCrossing and

KUBRA; and investments in emerging digital entertainment companies such as

Complex Networks.

      20.   Hearst      is   the   owner       and   operator   of   the    website

https://www.popularmechanics.com (“Website”), or is the entity who is otherwise

responsible for the content of the Website. At all relevant times, the Website is or



                                           5
was readily accessible to the general public throughout New York, the United

States, and the world.

       21.       According to the Website, “Since 1902, Popular Mechanics has been

the authority on how your world works”. The Website purports to deliver news

related to science, technology, and outdoor spaces. The Website also includes

coverage for everyday DIY activities, such as how to change a tire.

       22.       Hearst uses advertisements on the Website to monetize its content.

The Website and its content help Hearst promote its name and recognition; lure

traffic and attention to Hearst’s various programs, publications, products and

services that it sells to public; and benefits the company’s overall business and

profitability.

       23.       On or about October 7, 2019, Plaintiff discovered the Frog

Photograph being used by Hearst on the Website in an article entitled “New

Database Answers Your Burning Question: Does That Animal Fart?” (dated Jan.

12, 2017) discussing the flatulence habits of animals, including frogs. The Frog

Photograph was also used in a slideshow about “18 of the Most Bizarre New

Animals” (dated Sep. 17, 2010).

       24.       On or about November 13, 2019, Plaintiff discovered the Orangutan

Photograph being used by Hearst on the Website in a slideshow about “24

Amazing Animals That Are Almost Extinct” (dated May 13, 2019).



                                           6
       25.    Attached hereto as Exhibit B are true and correct copies of the

Photographs as displayed on the Website.

       26.    Hearst displayed unauthorized copies of the Photographs on its

Website without Plaintiff’s permission or license.

       27.    Hearst or its employee(s), agent(s), or contractor(s) uploaded or

permitted the Photographs to be uploaded onto the Popular Mechanics Website.

       28.    Plaintiff made several attempts to settle this case prior to the filing of

this Complaint.

                           FIRST CAUSE OF ACTION

                         COPYRIGHT INFRINGEMENT

                                   17 .S.C. § 101 et seq

       29.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       30.    Plaintiff owns a valid copyright in the aforementioned Photographs at

issue in this action.

       31.    Defendant(s)(including their employees, agents, contractors or others

over whom they have responsibility and control) copied and displayed Plaintiff’s

copyrighted Photographs without Plaintiff’s consent or authorization in violation of

17 U.S.C. § 501.

       32.    Plaintiff is informed and believes and thereon alleges that the



                                           7
Defendant(s) willfully infringed upon Plaintiff’s copyrighted Photographs in

violation of Title 17 of the U.S. Code, in that it used, published, communicated,

posted, publicized, and otherwise held out to the public for commercial benefit, the

original and unique Photographs of the Plaintiff without Plaintiff’s consent or

authority, by using it in an infringing post on Defendant(s)’ Website.

        33.   On information and belief, the Frog Photograph was displayed on the

Defendant(s)’ Website and made accessible by the general public continuously for

almost 9 years from September 17, 2010, to at least October 7, 2019.

        34.   On information and belief, the Orangutan Photograph was displayed

on the Defendant(s)’ Website and made accessible by the general public

continuously for at least six months from May 13, 2019, to at least November 13,

2019.

        35.   As a result of Defendant’s violations of Title 17 of the U.S. Code,

Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or

statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c).

        36.   As a result of the Defendant’s violations of Title 17 of the U.S. Code,

the court in its discretion may allow the recovery of full costs as well as reasonable

attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendants.

        37.   Plaintiff is also entitled to injunctive relief to prevent or restrain

infringement of his copyrighted materials pursuant to 17 U.S.C. § 502.



                                          8
///

///

///

///

///

                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

  • For a finding that Defendant infringed Plaintiff’s copyright interest in the

      Photographs by copying, displaying, and distributing it without a license or

      consent;

  • For an award of actual damages and disgorgement of all of profits

      attributable to the infringement as provided by 17 U.S.C. § 504 in an amount

      to be proven or, in the alternative, at Plaintiff’s election, an award for

      statutory damages against Defendant in an amount up to $150,000.00 for

      each infringement pursuant to 17 U.S.C. § 504(c), whichever is larger;

  • For an injunction preventing Defendant from further infringement of all

      copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;

  • For costs of litigation and reasonable attorney’s fees against Defendant

      pursuant to 17 U.S.C. § 505;

  • For pre judgment interest as permitted by law; and


                                        9
• For any other relief the Court deems just and proper.

Dated: July 30, 2021                     Respectfully submitted,


                                         /s/ Rayminh y L. Ngo
                                         Rayminh L. Ngo, Esq.
                                         EDNY No. RN4834
                                         HIGBEE & ASSOCIATES
                                         (Of Counsel)
                                         1504 Brookhollow Dr., Ste 112
                                         Santa Ana, CA 92705-5418
                                         (305) 764-9262
                                         (714) 597-6729 facsimile
                                         rngo@higbeeassociates.com
                                         Attorney for Plaintiff




                                    10
